PER CURIAM.
Appellant pled no contest to a burglary charge and was placed on community service and ordered to attend school, obey curfew and abide by her family’s reasonable demands. The trial court subsequently found appellant in contempt of said order and sentenced her to thirty days in the juvenile detention center.
Appellant argues, and the state concedes, that under chapter 39, Florida Statutes (1991), a trial court may not sentence a juvenile to incarceration for contempt of court. A.A. v. Rolle, 604 So.2d 813 (Fla.1992). Accordingly, we reverse and remand with direction that the order placing *188appellant in the juvenile detention center be stricken.
GLICKSTEIN, C.J., and LETTS and WARNER, JJ., concur.